Citation Nr: 1627560	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-33 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for arterial hypertension.

2. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to November 1996.

These matters comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and have been subsequently transferred to the St. Petersburg, Florida, RO.

A videoconference hearing before the undersigned Veterans Law Judge was held in February 2016.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Rating

The Veteran is currently rated as 10 percent disabled for arterial hypertension.  The Veteran contends the current rating does not accurately reflect his current symptomatology as his condition continues to worsen, as specified in a May 2016 statement from the Veteran

The Board notes that the Veteran was afforded a VA examination in March 2010, over six years ago, for his arterial hypertension.  In light of the assertions of worsening disability, the Veteran should be afforded VA examination to determine the current severity of his service-connected arterial hypertension.  38 C.F.R.          § 3.159(c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Service connection

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

According to the Veteran's contention, his obstructive sleep apnea may be secondary to his service-connected arterial hypertension.

The Veteran was afforded a VA examination in June 2010 during which the VA examiner opined that the Veteran's sleep apnea was not caused by or a result of the Veteran's service-connected arterial hypertension.  There is, however, no opinion regarding the direct etiological link between the Veteran's obstructive sleep apnea and his military service, or regarding whether his arterial hypertension aggravated his obstructive sleep apnea.

Given the lack of an opinion regarding this, an addendum to the June 2010 VA examination report should be obtained for the purpose of determining whether his service-connected arterial hypertension has caused or aggravated his obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA hypertension examination by an appropriate medical professional to determine the current severity of his service-connected arterial hypertension.  Pertinent documents in the claims file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests.  The examiner should describe all pertinent hypertension symptomatology, to include whether diastolic pressure is predominantly 110 or more; or systolic pressure is predominantly 200 or more. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements and any pertinent treatment records should also be considered and discussed.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Once all outstanding records, if any, are obtained and associated with the claims file, the claims file should be returned to the VA examiner who conducted the June 2010 VA respiratory examination.  In an addendum, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is of service onset or otherwise related to the Veteran's military service.

The claims file must be made available to and reviewed by examiner in connection with the examination.  All tests deemed necessary should be conducted.

Furthermore, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected arterial hypertension.  Please explain the reasons for the opinion.

If the examiner finds that the Veteran's obstructive sleep apnea was aggravated by his service-connected arterial hypertension, the examiner should quantify the degree of aggravation, if possible.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The VA examiner should discuss the relevant in-service and post-service treatment records and the Veteran's contentions and lay history.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and explain why with a supporting rationale.

If the June 2010 VA examiner is not available, the Veteran's claims file should be referred to a suitably qualified examiner for review of the record and the above-requested opinion.  The VA examiner's attention is directed to the above paragraphs relative to providing the requested opinion.  

If deemed warranted, the Veteran may be recalled for a physical examination.

4. Upon completion of the foregoing, review the examiners' reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

